The record before this court is totally insufficient to support the trial court's conclusion that appellant's solicitation of a sexual act with the "victim" was made in such a manner to provoke the average person to an immediate breach of peace. The record fails to demonstrate injury, fright, or anxiety suffered by the "victim" contemporaneous with the solicitation. The young man solicited, seventeen years of age, reacted as an ordinary person, rejected the proposal and told appellant to "get out of here."
Appellee's brief introduces matters not in the record to establish factors upon which the majority has obviously relied in its affirmation. Appellant has cited substantial authority as to the fighting words exception to constitutionally protected speech to require a reversal of the trial court's judgment.